Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on October 07, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al(US 2021/0232269 A1)(herein after SASAKI) in view of ZACHUT et al(US 2017/0336897 A1)(herein after ZACHUT).

Regarding claim 1, SASAKI teaches an input detection system (touch panel input device 100, Para-2) comprising:

a plurality of electrodes(first group of electrodes 52 and second group of electrodes 54, fig.1, Para-65) aligned in a detection region(display region 17, fig.1);

a drive signal supply circuit(driving unit 56, fig.1, Para-70) configured to supply a drive signal to the electrodes;

a detection circuit(operation input processing unit 58, input operation detecting device 22, fig.1; touch detection unit 205, fig.11) configured to detect signals from the electrodes(Para-71);

an input support device(knob 30, fig.2, Para-85) including [an LC circuit and] a first electrode(operation members 32a or 32b or 32c, fig.4) and a second electrode(operation members 32b or 32c or 32a, fig.4)  [coupled to the LC circuit] and arranged so as to overlap with the electrodes(Para-87);

a first calculation circuit(knob touch determining unit 211, 211a-e, figs.11,19-20,23,27&30; first detecting unit 201) configured to detect the input support device based on an output signal output from the detection circuit(Para-110; also ST16, Para 208-210); and

a second calculation circuit(finger touch determining unit 213, 213a-e,figs.11,19-20,23,27&30; second detecting unit 202)  configured to detect a detection target(finger) different from the input support device based on the output signal(ST16, YES, ST17).

Nevertheless, SASAKI is not found to teach expressly the input detection system, wherein an input support device including an LC circuit and a first electrode and a second electrode coupled to the LC circuit.

However, ZACHUT teaches a digitizer system, wherein an input support device(object 35 with electric tag 40, fig.8) including an LC circuit(figs.2&3, Para-120) and a first electrode(first conductive element 209/second conductive element 211) and a second electrode(second conductive element 211/first conductive element 209) coupled to the LC circuit(Para-124).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified SASAKI with the teaching of ZACHUT to include the feature in order to enable and/or improve detection of signal by digitizer sensors that include conductive lines with high impedance due to extraction of electric field from the electro-magnetic field.

Regarding claim 2, SASAKI as modified by ZACHUT teaches the
input detection system according to claim 1, wherein
 
the detection circuit(operation input processing unit 58, input operation detection device 22, fig.1) is coupled to the first calculation circuit,

the first calculation circuit(first detecting unit 201, fig.11) is coupled to the second calculation circuit(second calculation unit is electrically connected to first calculation unit as shown in fig.11, SASAKI), and

the output signal is output from the detection circuit(input operation detection device 22, fig.2, SASAKI) to the first calculation circuit(201, 211, 213) and is output from the first calculation circuit to the second calculation circuit(212, 202).

Regarding claim 3, SASKI as modified by ZACHUT teaches the
input detection system according to claim 1, wherein the detection circuit is coupled to the first calculation circuit and the second calculation circuit(figs.2&11, SASAKI), and 
the output signal is output from the detection circuit to the first calculation circuit and the second calculation circuit(figs.2&11, SASAKI).

Regarding claim 11, SASKI as modified by ZACHUTI teaches the
input detection system according to claim 1, wherein 

a reference potential(ground potential, figs.15(a)&(b), SASAKI) is supplied to the electrode(non-selected electrode 52j) overlapping with one of the first electrode and the second 75PJDA-21048-US electrode(operation member 32c), and 

the drive signal supply circuit supplies the drive signal(Sd or Sr) at a predetermined frequency(as no frequency value is mentioned in the claim, the frequency at which drive signal Sd or Sr, obvious property of a signal, supplied is regarded as the predetermined frequency) to the electrode(52i) overlapping with another one of the first electrode(32a or 32b or 32c) and the second electrode(32b or 32c or 32a).

Allowable Subject Matter

7.	Claims 4-10 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4: None of the cited prior arts, on record, alone or in combination provide a reasonable motivation to fairly teach or suggest applicants’ invention, “------, wherein the output signal contains a plurality of detection values, the first calculation circuit calculates a differential value of at least two of the detection values and detects the input support device based on the differential value, and the second calculation circuit calculates an addition value of at least two of the detection values and detects the detection target based on the addition value”.

Claim 5: None of the cited prior arts, on record, alone or in combination provide a reasonable motivation to fairly teach or suggest applicants’ invention, “------, wherein the output signal contains a plurality of detection values, and the first calculation circuit calculates a differential value between a sum of the detection values of a first group and a sum of the detection values of a second group”.

Claims 6-10 are also objected because of their dependency on the objected base claims respectively.

9.	Claims 12-15 are allowed.

10.	The following is a statement of reasons for allowance:  

Claim 12: None of the cited prior arts, on record, alone or in combination provide a reasonable motivation to fairly teach or suggest applicants’ invention, “------, a fitting processing circuit configured to fit a relation between a plurality of detection values that an output signal output from the detection circuit contains and time to calculate an approximate expression; and a calculation circuit configured to detect at least one of the input support device and a detection target different from the input support device based on a plurality of pieces of information of the approximate expression received from the fitting processing circuit” with all other limitations cited in claim 12.

Claims 13-15 are also allowed because of their dependency on the allowed base claims respectively.

Examiner Note
11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692